USDC IN/ND case 1:09-cr-00023-HAB-SLC document 92 filed 06/11/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Cause No. 1:09-CR-23-HAB
                                              )
MICHAEL GARCIA                                )

                                       OPINION AND ORDER

        The case at bar demonstrates the occasional difficulty courts experience in construing pro

se litigant filings. On May 5, 2020, Defendant Michael Garcia (“Garcia”) sent a letter to the Court.

The letter first asked the Court to correct the BOP’s allocation of good time credit, shortening

Garcia’s incarceration on a violation of supervised release. (ECF No. 84 at 1). Garcia then, in what

appears now to have been an off-hand comment, referenced the “pandemic” amongst numerous

other factors in asking the Court to order that the remainder of Garcia’s federal time be served on

house arrest. (See, generally, id.).

        Garcia’s letter comes at an extraordinary time for the federal courts. On a weekly, if not

daily, basis, this Court receives letters from inmates throughout the BOP seeking compassionate

release from prison due to the COVID-19 pandemic. The Court has received so many such letters

that it has developed a standard procedure for handling these requests. Garcia’s reference to the

pandemic placed his letter into this procedure; the letter was referred to the Federal Community

Defender’s office and the probation office was asked to prepare a report. (ECF No. 87). On May

7, 2020, the Federal Community Defender declined to represent Garcia. (ECF No. 88). The

probation office submitted its report on May 18, 2020, advising that Garcia was not in the custody

of the BOP. (ECF No. 89). The Government then filed its response to Garcia’s letter (ECF No.
USDC IN/ND case 1:09-cr-00023-HAB-SLC document 92 filed 06/11/20 page 2 of 2


90), arguing that Garcia had failed to exhaust administrative remedies and that, in any event, Garcia

had failed to identify a basis for compassionate relief under 18 U.S.C. § 3582(c)(1)(i).

          Garcia filed his reply on June 5, 2020. (ECF No. 91). In his reply, Garcia abandoned any

reference to COVID-19 or his request for early release to house arrest. Instead, Garcia now asks

only that the Court “fix” what Garcia views as the BOP’s error in allocating his good time credit.

          Garcia’s reply fails to address any of the points raised by the Government in opposition to

his apparent request for compassionate release. Therefore, the Court finds that any such request

has been waived. Bates v. Harden, 2019 WL 3554118, at *1 (N.D. Ill. Aug. 2, 2019) (“[B]y not

addressing in any material way Defendants’ merit arguments, [plaintiff] forfeited any counter-

arguments he might have made.”). The Court, then, will constrain its discussion to the good time

credit.

          The statutory basis for good time credit is found in 18 U.S.C. § 3624. The statute is clear

that a prisoner’s entitlement to good time credit is “subject to determination by the Bureau of

Prisons.” 18 U.S.C. § 3624(b)(1). Thus, the sole party with discretion to award and calculate good

time credit is the BOP, not the Court. United States v. Evans, 1 F.3d 654, 654–55 (7th Cir. 1993).

Any concerns regarding the allocation of good time credit must be taken to the BOP, as this Court

has no authority to grant Garcia’s request.

          For the foregoing reasons, any and all relief requested in Defendant Michael Garcia’s May

5, 2020, letter (ECF No. 84) is DENIED.

          SO ORDERED on June 11, 2020.

                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT
